Order entered September 19, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00631-CV

                 IN THE INTEREST OF V.R.W. III, A CHILD

                        On Appeal from the County Court
                             Kaufman County, Texas
                        Trial Court Cause No. 110502-CC

                                      ORDER

      On September 12, 2022, after appellant failed to comply with our directive

to file written verification she had requested the reporter’s record, we ordered the

appeal submitted without the reporter’s record and also ordered appellant’s brief

filed by October 12, 2022. The following day, the reporter’s record was filed.

Accordingly, we VACATE our September 12, 2022 order and RESET the

deadline for filing appellant’s brief to October 19, 2022.


                                              /s/    KEN MOLBERG
                                                     JUSTICE